DWYER, Judge,
dissenting.
I am in respectful disagreement with my colleagues in reducing this offense from aggravated rape to rape with resulting reduction of punishment from fifteen to five years.
With the clinical psychologist’s testimony offered outside the jury and withdrawn by the State at the trial, I am in complete accord with their rejection of the State’s argument that the testimony of the clinical psychologist established the necessary element, “personal injury", for the offense of aggravated rape, T.C.A. § 39-3703.
Notwithstanding, I am of the opinion that the victim’s testimony raised a jury question as to whether or not this rape was aggravated.
In order to prove aggravated rape, the State must demonstrate that the defendant caused “personal injury” to the victim. Personal injury as defined in T.C.A. § 39-3702(9) encompasses bodily injury which is defined in T.C.A. § 39-601(a)(l):
“(1) Bodily injury includes a cut, abrasion, bruise, burn, or disfigurement; physical pain; illness or impairment of the function of a bodily member, organ, or mental faculty.” (Emphasis supplied.)
The victim’s testimony revealed that during the assault she was “petrified” and when he left she was in shock and could not move. Her mental condition was a “disaster”. She related that physically, she was hurt in small ways but not compared to how she was mentally. Further, after the assault the victim had been to a mental health center.
I will agree with the majority and its reliance on People v. Schoenfield, 111 Cal.3d 671, 168 Cal.Rptr. 762 (1980), in which that court was construing an aggravated kidnapping statute and held that physical distress consisting of stomach aches, nose bleeds and fainting at the time of the crime did not justify a conviction for aggravated kidnapping. These type injuries are a far cry from the case sub judice where the victim months later testified, “I could never forget him. I still have nightmares.” Moreover, the California statute involving bodily harm was judicially defined to require a substantial or serious injury to the body of the kidnapped victim, whereas our legislature has seen fit to proscribe that bodily injury or serious bodily injury as defined in T.C.A. § 39-601(a)(l)(2) will justify an aggravated rape conviction.
In People v. Hines, 194 Colo. 284,572 P.2d 467, 470 (1977), the Supreme Court of Colorado in interpreting a first degree kidnapping statute had this to say about the term “bodily injury”:
“Bodily injury is defined as physical pain, illness, or any impairment of physical or mental condition. (Citation omitted.) Admittedly, this is a broadly inclusive definition; nevertheless it creates a meaningful distinction between cases in which bodily injury is inflicted and those in which it is not. To support a finding of bodily injury the prosecution must prove at least some physical pain, illness or physical or mental impairment, however slight, was caused by the kidnapper.” (Emphasis supplied.)
*642The evidence as narrated clearly indicates that the State met this burden and no forced construction of the statute would arise in holding that a jury question was presented as to whether there was an impairment of the victim’s mental faculty. As the United States Supreme Court said in Coker v. Georgia, 433 U.S. 584, 597, 598, 97 S.Ct. 2861, 2869, 53 L.Ed.2d 982 (1977):
“Rape is very often accompanied by physical injury to the female and can also inflict mental and psychological damage.”
The verdict of guilt for aggravated rape was supported by the evidence and is compatible with the law.
While not controlling, the majority with reliance on Roilins v. State, 605 S.W.2d 828 (Tenn.Cr.App.1980), reasons that review of this issue as a matter of law is permissible since the facts as to the mental injuries were undisputed. Inherent in appellate review such authority exists. Leake v. State, 10 Hump. 144 (Tenn.1849); however, I cannot subscribe to the reasoning that this court can make a factual determination of what is and what is not a “personal injury”, T.C.A. § 39-3703(a)(2), i. e., impairment of mental faculty, T.C.A. § 39-601(a)(l), when there is evidence in the record as here to support the jury’s determination that the appellant was guilty of aggravated rape. We should not usurp the jury’s findings with our own “fact finding”. To do so, I think, exceeds our bounds on appellate review.
In closing, in light of the victim’s testimony it is unarguable that her mental faculty as a result of this rape has not been impaired.* In all probability her functioning normally again as the same grandmother, mother and wife is seriously questioned. I cannot subscribe to reducing the punishment of this convicted rapist. I would affirm the judgment.

 In so holding, this writer does not feel that all rapes are aggravated and under certain circumstances a rape charge under T.C.A. § 39-3705 may be warranted in the clear absence of any evidence as required by T.C.A. § 39-3703.